Citation Nr: 1022724	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative disc disease (DDD), status 
post partial laminectomy and removal of bullet (hereinafter 
"DDD").

2.  Entitlement to a compensable evaluation for the service-
connected degenerative joint disease (DJD) of the right hip.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left shoulder tendonitis. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder tendonitis. 

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
October 2002.  It appears the Veteran also had a prior period 
of active service from October 1980 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision 
prepared by the RO in Columbia, South Carolina for the RO in 
Roanoke, Virginia.

The claims were previously before the Board in November 2009 
and remanded for further development and adjudication.  

The claims for increase involving the shoulders and GERD are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The service-connected DDD is not shown to be productive 
of: incapacitating episodes of intervertebral disc syndrome 
as defined by the statue; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

3.  The service-connected DJD of the right hip is not shown 
to be productive of flexion of the thigh limited to 30 
degrees or satisfactory evidence of painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected DDD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a 
including Diagnostic Codes 5235-5243 (2009).  

2.  The criteria for a compensable evaluation for the 
service-connected DJD of the right hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a including Diagnostic Codes 5003, 5010, 5252 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in October 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in April 2008.  The matters were 
readjudicated in the February 2010 supplemental statement of 
the case (SSOC).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, and reports of VA examination.  The Veteran 
has not identified any other evidence which has not been 
obtained with respect to the claims decided in the instant 
decision.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's disability.  Schafrath, 1 Vet. 
App. at 594.  In general, the degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


DDD

Historically, service connection was awarded for DDD in a 
January 2003 rating decision.  An initial 10 percent 
evaluation was assigned effective from November 1, 2002, the 
day following separation from active military service.  In 
initiating the instant appeal, the Veteran disagreed with the 
February 2006 rating decision, which continued the 10 percent 
disabling rating.

At the outset, the Board would note that effective September 
26, 2003, revisions were made to the VA rating schedule, 
which established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  The Veteran filed his claim for increase 
in October 2005.  Thus, only the regulations effective 
September 26, 2003, apply to this claim.

The Veteran's DDD was originally assigned a 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003), which 
is no longer available.  The pertinent rating criteria for 
DDD are now found under the General Rating Formula for 
Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 
5243.  38 C.F.R. § 4.71a (2009).  

Under Diagnostic Code 5237, lumbosacral strain, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is assigned a 10 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is assigned for disability manifested by 
the following: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of 
the Spine does identify criteria that would afford a higher 
rating of 30 percent for disability involving the cervical 
spine (a 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine), it does not provide for a 30 
percent rating for disability associated with the thoracic or 
lumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: 
unfavorable ankylosis of the entire cervical spine; forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and 
Injuries of the Spine, there are other provisions for rating 
disability of the spine when certain manifestations are 
present.   These include incapacitating episodes and 
neurological problems.  While radiographic evidence dated in 
December 2005 shows severe narrowing of the L5-S1 disc space, 
at no time has there been evidence of incapacitating episodes 
of intervertebral disc syndrome as defined by the statute to 
warrant a higher rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the lumbar spine under the 
diagnostic codes pertinent to rating neurological disorders.  
There were, however, no compensable neurological disabilities 
(paralysis of the sciatic nerve) associated with the DDD.  
38 C.F.R. § 4.124a, Diagnostic Code 8520).    

During the 2005 VA examination there was simply mildly 
decreased pain sensation in the medial aspect of the both 
lower legs.  Private medical records contain  sporadic 
complaints of lumbar radiculopathy; however, upon VA 
examination in 2008 the neurological examination was negative 
for peripheral neuropathy of either lower extremity.  

Thus, the Board shall consider the Veteran's service 
connected disability under the orthopedic diagnostic codes 
(under the General Rating Formula For Diseases and Injuries 
of the Spine) only.  

Having carefully considered the Veteran's claim in light of 
the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 10 
percent is appropriate and no higher ratings are warranted at 
this time, to include "staged" ratings.  38 C.F.R. § 4.7; 
See Hart, supra.   In this regard,  private medical records 
show the Veteran sought treatment for radicular lumbar pain.  
He did receive epidural injections from Regional Neurosurgery 
in 2004.  The Board notes the Veteran denied any radicular 
pain in August 2004 and motion was intact.  In January 2005, 
despite complaints of pain, motion and sensation were both 
normal.  

Records from Dr. M dated in June 2004 simply noted decreased 
motion.  The Veteran denied any bowel or bladder impairment. 

Upon VA examination in December 2005, the Veteran complained 
of morning pain and with increased physical work.  He denied 
any specific flare-ups related to weather or outside 
activities.  He denied numbness, bowel or bladder problems, 
and erectile dysfunction.  The Veteran walked unaided.  

Physical examination revealed mild tenderness to palpation 
over the lumbar spine from L1-S1 and the sacroiliac joints 
bilaterally.  There was crepitus.  Range of motion (active, 
passive, and fatigued) was as follows: forward flexion 0 to 
75 degrees; extension 0 to 20 degrees; lateral flexion 0 to 
20 degrees; right lateral flexion 0 to 30 degrees; rotation 
to the right 0 to 25 degrees; and rotation to the left 0 to 
25 degrees.  Pain was noted at the end of each range.  There 
was no change in range of motion following repetitive use.  
There was no instability or weakness. 

Upon VA examination in February 2008, the Veteran reported 
pain and stiffness of the low back.  The Veteran considered 
his low back to be weak.  The Veteran denied bowel or bladder 
impairment, as well as erectile dysfunction.  The Veteran 
continued to walk unaided.  He denied the use of a back 
brace.  The Veteran denied falls. 

Lumbosacral spine flexion was 0 to 92 degrees actively and 0 
to 95 degrees passively, as well as after fatiguing, all with 
pain.  The Veteran was able to extend his back 0 to 30 
degrees actively, 0 to 35 degrees passively, and 0 to 37 
degrees after fatiguing, all with pain.  Right and left 
lateral flexion was 0 to 40 degrees actively, 0 to 42 degrees 
passively, and 0 to 45 degrees after fatiguing, all with 
pain.  Right and left lateral rotation was 0 to 35 degrees 
actively, 0 to 40 degrees passively, and 0 to 45 degrees 
after fatiguing, all with pain.  Strength of the lower 
extremities was normal, as were reflexes and pulses.  The 
examiner noted there was no decrease in range of motion or 
joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.   

In light of the Veteran's credible complaints of pain 
experienced in his lumbar spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There 
was no evidence of fatigue, lack of endurance, weakness, or 
incoordination of the lumbar spine at any time.  

While the VA examiners noted pain during range of motion 
studies, there was no additional pain upon repetitive use or 
loss of range of motion.  Notably, upon VA examination in 
2008, range of motion increased after fatiguing.  

In sum, a rating for the spine disability in excess of 10 
percent, to include "staged" ratings, is not warranted as 
the evidence does not show symptomatology consistent with 
incapacitating episodes of intervertebral disc syndrome as 
defined by the statue, forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a; See Hart, supra.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


DJD of the Right Hip

Historically, service connection was awarded for DJD of the 
right hip in a January 2003 rating decision.  An initial 
noncompensable evaluation was assigned effective from 
November 1, 2002, the day following separation from active 
military service.  In initiating the instant appeal, the 
Veteran disagreed with the February 2006 rating decision, 
which continued the noncompensable rating.

The Veteran's right hip has been assigned a noncompensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5252.  
Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under Diagnostic Code 5252, a 10 percent rating is assigned 
for flexion of the thigh limited to 45 degrees.  A 20 percent 
rating is assigned for flexion of the thigh limited to 30 
degrees.  A 30 percent rating is assigned for flexion of the 
thigh limited to 20 degrees.  A 40 percent rating is assigned 
for flexion of the thigh limited to 10 degrees.  38 C.F.R. 
§ 4.71a.

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that the evidence of record more nearly approximates the 
currently assigned noncompensable rating, and no higher 
rating is warranted.   38 C.F.R. § 4.7.

At the outset, the Board notes that in order to assign a 
higher rating, the Board must consider other analogous 
criteria.  However, the evidence of record is not consistent 
with ankylosis of the hip (Diagnostic Code 5250), limitation 
of extension of the thigh to 5 degrees (Diagnostic Code 
52510), or impairment of the thigh (Diagnostic Code 5253), 
flail joint (Diagnostic Code 5254), or impairment of the 
femur (Diagnostic Code 5255).  Id. 

In this regard, private medical records were devoid of 
treatment for the right hip.  They simply noted sporadic 
complaints of leg pain.  

Upon VA examination in December 2005, the Veteran reported 
constant, aching pain, which worsened with walking.  He 
complained of weakness and stiffness.  He denied swelling, 
redness, instability or locking.  He reported subjective 
complaints of fatigability and decreased endurance.  He 
denied any flare-ups and the use of assistive aides.  There 
was no dislocation, subluxation, or inflammatory arthritis. 

An examination of the right hip revealed it was not tender to 
palpation.  There was no objective evidence of painful 
movement, swelling, instability, weakness, or tenderness.  

Range of motion (active, passive, and fatigued) was without 
pain as follows: flexion 0 to 125 degrees; extension 0 to 30 
degrees; adduction 0 to 25 degrees; external rotation 0 to 50 
degrees (some pain noted at end of motion); and internal 
rotation 0 to 40 degrees.  There was no change in range of 
motion following repetitive use.  

Upon VA examination in February 2008, the Veteran reported 
right hip pain.  He denied locking of the joint.  He endorsed 
subjective complaints of fatigability and lack of endurance.  
He denied flare-ups.  He denied the use of assistive device.  
There was no tenderness, swelling, laxity, deformity, or 
crepitus.  All the functions of the right hip were normal 
with pain.  

Range of motion  was as follows: flexion 0 to 125 degrees 
(active, passive, and after fatiguing); abduction 0 to 45 
degrees actively, 0 to 47 degrees passively, and 0 to 50 
degrees, after fatiguing; adduction 0 to 30 degrees actively, 
0 to 35 degrees passively, and 0 to 37 after fatiguing; 
internal rotation 0 to 40 degrees (active, passive, and after 
fatiguing); and external rotation 0 to 60 (active, passive, 
and after fatiguing).   

The examiner noted the Veteran removed his clothes easily.  
The gait was normal. There was no decrease in range of motion 
or joint function additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 

In light of the Veteran's credible complaints of pain 
experienced in his right hip, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8  Vet. App. at 206-7.  There was no evidence 
of fatigue, lack of endurance, weakness, or incoordination of 
the right hip at any time.  

While the VA examiners noted pain during range of motion 
studies, there was no additional pain upon repetitive use or 
loss of range of motion.  Notably, upon VA examination in 
2008, range of motion increased after fatiguing.  

In sum, a noncompensable rating for the DJD of the right hip, 
to include "staged" ratings, is not warranted as the 
evidence does not show symptomatology consistent with flexion 
of the thigh limited to 30 degrees or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a; See Hart, supra.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


Extraschedular Ratings

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disabilities are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule and the 
assigned schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization). 

In this case, the Veteran's DDD and DJD of the right hip have 
not caused frequent periods of hospitalization.  These 
disabilities alone have not caused marked interference with 
employment.  

A review of the record shows the Veteran sustained additional 
injury to his back in a post-service occupational accident.  
A total disability evaluation based on individual 
unemployability was denied by the RO (and not appealed) in 
February 2006.  The decision was based in part on non-service 
connected disabilities, which were found to preclude 
employment.  

The Board has found that the rating criteria used to evaluate 
the Veteran's service-connected disabilities reasonably 
describe his disability level and symptomatology.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected DDD is denied.

An increased compensable evaluation for the service-connected 
DJD of the right hip is denied.


REMAND

The Veteran has also filed increased rating claims for his 
service connected bilateral shoulder tendonitis and GERD.  A 
determination has been made that additional evidentiary 
development is necessary prior to rendering a determination 
on the merits of the claims.  Accordingly, further appellate 
consideration will be deferred on these claims and remanded 
for action as described below.  

These matters were previously before the Board in November 
2009.  At that time, the Board remanded the claims in order 
to obtain any outstanding private medical records from Dr. 
RA.  

In January 2010, the RO sent the Veteran a letter requesting 
that he complete VA From 21-4142, Authorization and Consent 
to Release Information, in order to obtain treatment records 
from Dr. RA.  

Initially, the Veteran indicated in February 2010 that he 
submitted all records to the RO.  However, in response to the 
February 2010 SSOC (mailed March 3, 2010), the Veteran 
indicated that he had more information and evidence to submit 
in support of his claim.  He asked the RO to wait the full 
30-day period prior to returning his case to the Board.  
Attached to the request, was VA Form 21-4142 for Dr. RA and 
Dr. RR, Jr.  This was received by the Huntington RO on March 
24, 2010, and forwarded to the Board on April 7, 2010.  The 
RO did not wait the requested time.

The Board would note that initially the Veteran indicated 
that he sought treatment from Dr. RA for 
"injuries/illness."  On the most recent consent form, the 
Veteran specified that he sought treatment from Dr. RA for 
his shoulders.  Such records must be obtained upon Remand.  
38 C.F.R. § 3.159(c)(1).   

The Veteran additionally indicated that there were 
outstanding records from Dr. RR, Jr., for treatment of his 
GERD.  Specifically, he indicated he had endoscopies in 
February 2006 and May 2009 that showed Barrets Esophagus.  
The 2009 report is not of record.  Such must be obtained upon 
Remand.  Id. 

Once the additional development above has been completed, an 
additional VA examination and medical opinion may be 
necessary prior to further appellate consideration of the 
claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, these remaining matter are REMANDED to the RO 
for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate steps 
to obtain copies of treatment records of 
the Veteran from: (a) Dr. RA; and (b) Dr. 
RR, Jr., to include the May 2009 
endoscopy report.  All information that 
is not duplicative of evidence already 
received should be associated with the 
claims file.  All requests for records 
and their responses should be clearly 
delineated in the claims folder.  At 
least one follow-up request must be made 
if there is no response to the initial 
request for records. 

3.  After the development requested above 
has been completed to the extent 
possible, to include any additional 
development such as the scheduling of VA 
examinations if necessary, the RO should 
again review the record.  If any benefit 
sought on appeal remains denied, the 
Veteran and representative should be 
furnished a supplemental statement of the 
case.  The Veteran should be afforded an 
appropriate time period for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


